DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10139154.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 10139154 and the instant application teach a cabinet, a partitioning wall, drawers in left & right compartments, a moving frame, and an electric driving unit. Thus, the invention of the claims of U.S. Patent No. 10139154 is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species.  Since claims 1-20 are anticipated (fully encompassed) by the claims of U.S. Patent No. 10139154, they are not patentably distinct there from, regardless of any additional subject matter present in the claims of U.S. Patent No. 10139154. 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10520246.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 10520246 and the instant application teach a cabinet, a partitioning wall, drawers in left & right compartments, a moving frame, and an electric driving unit. Thus, the invention of the claims of U.S. Patent No. 10520246 is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species.  Since claims 1-20 are anticipated (fully encompassed) by the claims of U.S. Patent No. 10520246, they are not patentably distinct there from, regardless of any additional subject matter present in the claims of U.S. Patent No. 10520246. 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10557662.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 10557662 and the instant application teach a cabinet, a partitioning wall, drawers in left & right compartments, a moving frame, and an electric driving unit. Thus, the invention of the claims of U.S. Patent No. 10557662 is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species.  Since claims 1-20 are anticipated (fully encompassed) by the claims of U.S. Patent No. 10557662, they are not patentably distinct there from, regardless of any additional subject matter present in the claims of U.S. Patent No. 10557662. 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10612836.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 10612836 and the instant application teach a cabinet, a partitioning wall, drawers in left & right compartments, a moving frame, and an electric driving unit. Thus, the invention of the claims of U.S. Patent No. 10612836 is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species.  Since claims 1-20 are anticipated (fully encompassed) by the claims of U.S. Patent No. 10612836, they are not patentably distinct there from, regardless of any additional subject matter present in the claims of U.S. Patent No. 10612836. 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10724787.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 10724787 and the instant application teach a cabinet, a partitioning wall, drawers in left & right compartments, a moving frame, and an electric driving unit. Thus, the invention of the claims of U.S. Patent No. 10724787 is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species.  Since claims 1-20 are anticipated (fully encompassed) by the claims of U.S. Patent No. 10724787, they are not patentably distinct there from, regardless of any additional subject matter present in the claims of U.S. Patent No. 10724787. 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10876789.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 10876789 and the instant application teach a cabinet, a partitioning wall, drawers in left & right compartments, a moving frame, and an electric driving unit. Thus, the invention of the claims of U.S. Patent No. 10876789 is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species.  Since claims 1-20 are anticipated (fully encompassed) by the claims of U.S. Patent No. 10876789, they are not patentably distinct there from, regardless of any additional subject matter present in the claims of U.S. Patent No. 10876789. 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 11274878.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 11274878 and the instant application teach a cabinet, a partitioning wall, drawers in left & right compartments, a moving frame, and an electric driving unit. Thus, the invention of the claims of U.S. Patent No. 11274878 is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species.  Since claims 1-20 are anticipated (fully encompassed) by the claims of U.S. Patent No. 11274878, they are not patentably distinct there from, regardless of any additional subject matter present in the claims of U.S. Patent No. 11274878. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (20130127322) in view of Sutterlutti (20070101539).  
Regarding claims 1-2, Seo teach(es) the structure substantially as claimed, including a refrigerator (10) comprising a cabinet (12, 14) having a storage compartment (32); a partitioning wall (18) for partitioning the storage compartment into a left and a right compartments; & drawers (40) in each of the left and the right compartments of the storage compartment (Fig. 2 & par. 24-25).  Seo fail(s) to teach a moving frame, a connection member, and first & second motor assemblies.  However, Sutterlutti teaches a moving frame (20) configured to push a drawer (6) while being moved forward; and an electric driving unit (3, 9) comprising a motor assembly (3), and a connection member (9) for interconnecting the motor assembly and the moving frame (Figs. 13a-13c), wherein the motor assembly comprises a first motor assembly on a first position of a partitioning wall for a drawer in a compartment (Figs. 14a-14b).  It would have been obvious to one of ordinary skill in the art to add a moving frame & driving unit, as taught by Sutterlutti, to each of the left & right compartments of Seo, in order to increase user convenience by reducing the effort required to manipulate drawers.  Hence, Seo as modified would teach first & second motor assemblies (3 of Sutterlutti) on respective first & second positions of the partitioning wall (18 of Seo) for the drawers in the left & right compartments, wherein the first position and the second position are arranged side by side on the partitioning wall (since Sutterlutti doesn’t teach positioning motor assemblies at different heights, in Seo as modified the motor assemblies would be at the same height on opposite sides of the partitioning wall), and wherein the connection member (9 of Sutterlutti) further comprises: an extension part (9 of Sutterlutti) extended to a first direction to the first position or a second direction to the second position from an end of a connected portion interconnecting the motor assembly and the moving frame respectively in the second direction or the first direction (as in Figs. 13a-13c of Sutterlutti).  
Regarding claim 5, Seo teaches drawers (40) that comprise multiple drawers vertically arranged in the left compartment; and multiple drawers vertically arranged in the left compartment (Fig. 2). 
Regarding claim 7, Sutterlutti teaches a moving frame (20) that is connected with the drawer (6) so as to apply a force to the drawer in a direction in which the drawer is withdrawn from an initial position to a manipulating position.  
Regarding claim 20, Sutterlutti teaches a distance (i.e., distance between the motor assembly (3) and the pin (22) that is a part of the moving frame (20)) between a moving frame (20) and a motor assembly (3) that is changed in proportion to a distance by which the connection member (9) is withdrawn from the motor assembly.  
Claims 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (20130127322) & Sutterlutti (20070101539) in view of Prada (4241337).  
Regarding claim 9, Seo as modified teach(es) the structure substantially as claimed, including a door (30 of Seo) hingedly connected to the cabinet (12, 14 of Seo) for opening and closing the storage compartment (32 of Seo); but fail(s) to teach a sensor configured to sense whether the door is opening.  However, Prada teaches a sensor (11, 13) configured to sense whether the door is opening.  It would have been obvious to one of ordinary skill in the art to add a sensor, as taught by Prada, to the structure of Seo as modified in order to eliminate excessive energy usage and protect the stored food from spoiling (as suggested by col. 1, lines 10-14 of Prada).  
Regarding claim 11, Seo as modified teaches a drawer holder (7-8, 14-15 of Sutterlutti) selectively connected to the drawers (40 of Seo) to provide elastic restoring force to the drawers, when the drawers move back from the manipulating position to the initial position (par. 64 of Sutterlutti).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637